,,- .~,. .   ,,
              ~

       AQ 24'8 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Pagel ofl   1
                                         . UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                              JUDGMENT IN A CRIMINAL CASE
                                             V.                                   (For Offenses Committed On or After November I, 1987)


                            Heriberto Barrera-Sanchez                              Case Number: 3:19-mj-22689

                                                                                  Bridget Kennedy
                                                                                  Defendant's Attorney


       REGISTRATION NO. 86252298
       THE DEFENDANT:
        ~ pleaded guilty to count(s) l of Complaint
                                    ,-:----=---------___:__ _ _ _ _ _ __
         D was found guilty to count(s)
                  after a plea of not guilty.
                  Accordingly, the defen~ant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                   Nature of Offense                                                           Count Number(s)
       8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1
         •        The defendant has been found not guilty on count(s)
         D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _- -_---~-d-is_m_i_s-se_d_o_n_t_h_e_m-ot-io_n_of_t_h_e_U_n_i-te_d_S_t_at_e_s_-

                                                    lMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      >.imprisoned for a term of:

       •.'-''                   )    )S. TIMESERVED                             • ________ days
                   ~             .
             IZI Assessment: $10 WAIVED IZI Fine: WAIVED
             IZI Court recommends USMS, ICE or DBS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.·

                                                                                Friday, July 5, 2019
                                                                                Date of Imposition of Sentence


                                                                                  ../1
                                                                                          y~             ~

                                                                                 fi:ONORABLEMICA£L s. BERG
                                                                                                                 .



                                                                                 UNITED STATES MAGISTIµ TE JUDGE


                                                                                                                               3: l 9-mj-22689
             Clerk's Office Copy
